DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on March 13, 2020.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jennifer Hinton on March 30, 2021.
The application has been amended as follows: 
ABSTRACT
	Systems, methods, and circuitries are provided for supporting multiple concurrent thread access to a storage array.  In one example, a storage array includes a plurality of storage devices each divided into at least N subdivisions.  A volume includes a set of subdivisions including a subdivision in each of M different storage devices receives first data and second data for storing in the storage array and selects uses a first set of uses a second set of processor threads to, concurrent with the processing and storing of the first data, process and store the second data in the second volume.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Barrell et al. (U.S. Patent Application Publication No. 2019/0369874 A1) discloses: A method, comprising:
receiving first data (chunks E 452, F 456, and G 460) and second data (chunks H 464, 1468, and J 472) for storing in a storage array (striped volume 434), wherein the storage array comprises a plurality of storage devices (three storage devices 116 a, 116 b, and 116 c), further wherein each storage device has been divided into at least N subdivisions (Striped volume 434 has four stripes: stripe M 436, stripe M+1 440, stripe M+2 444, and stripe M+3 448.);
selecting a first volume for storing the first data (Stripe M 436 has chunks E 452, F 456, and G 460.), wherein a volume comprises a set of subdivisions including a subdivision in each of M different storage devices in the plurality of storage devices;
selecting a second volume for storing the second data (Stripe M+1 440 has chunks H 464, 1468, and J 472.), wherein the second volume comprises a different set of subdivisions than the first volume (Paragraph [0048]: “Multiple storage devices 116, or a portion of multiple storage devices 116, may be a striped volume 434. FIG. 4B illustrates a striped volume 434 on three storage devices 116 a, 116 b, and 116 c. Striped volume 434 has four stripes: stripe M 436, stripe M+1 440, stripe M+2 444, and stripe M+3 448. Stripe M 436 has chunks E 452, F 456, and G 460. Stripe M+1 440 has chunks H 464, 1468, and J 472. Stripe M+2 444 has chunks K 476, L 480, and M 484. Stripe M+3 448 has chunks N 488, 0 492, ;
with a first set of processor threads (threads of processors 12) . . . with a second set of processor threads (threads of processors 14) different from the first set of processor threads (Paragraph [0076]: “Computer 900 can include instructions 42 executable by one or more of the processors 12, 14 (or, processing elements, such as threads of a processor). The instructions 42 can be a component of one or more programs. The programs, or the instructions 42, can be stored in, and/or utilize, one or more memory devices of computer 900.”).
Figure 4B of Barrell is illustrated below for convenience.

    PNG
    media_image1.png
    271
    544
    media_image1.png
    Greyscale


Anderson (U.S. Patent Application Publication No. 2013/0173956 A1) discloses: concurrent with the processing and storing of the first data, processing the second data for storage in the storage array; and storing the second data (Paragraph [0175]: “The process of subdividing and assigning individual cores 120 and/or dies 110 to inherently parallelizable tasks will result in a performance benefit. For example, on a Linux system, software may be organized into “threads,” and threads may be assigned to specific CPUs and memory systems via the kthread_bind function when the thread is created. Creating separate threads to process the GF arithmetic allows parallel computations to take place, which multiplies the performance of the system.”).
Prahlad et al. (U.S. Patent Application Publication No. 2017/0293532 A1) discloses: with a first set of [ ] threads: processing the first data for storage in the storage array; and storing the first data in the first volume; with a second set of [ ] threads different from the first set of [ ] threads: concurrent with the processing and storing of the first data, processing the second data for storage in the storage array; and storing the second data in the [first] volume (Paragraph [0115]: “In certain embodiments, one thread 358 may write to one or more volumes of the destination storage device 116 and/or multiple threads 358 may write to a single volume in parallel. Furthermore, one thread 358 may access one or more replication logs 352, and/or multiple threads 358 may access the same replication log 352.”
Paragraph [0139]: “With continued reference to FIG. 4, the replication module 114 further comprises one or more processes, such as a replication set or a log processing module 469 with a first thread 358A and a second thread 358B. In certain embodiments, as discussed above, the threads 358A, 358B are instantiated by the replication agent 356 to transfer data from the first and second replication logs 466, 468 to the first replication volume 116A and/or the second replication volume 116B.”).
However, the Examiner finds Barrell, Anderson and Prahlad do not teach or suggest the claimed “with a first set of processor threads: processing the first data for storage in the storage array; and storing the first data in the first volume; with a second set of processor threads different from the first set of processor threads: concurrent with the processing and storing of the first data, processing the second data for storage in the storage array; and storing the second data in the second volume.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  
Independent claim 13 recites similar limitations as independent claim 1 and therefore, the Examiner finds claim 13 is allowable for the same reasons as set forth above in claim 1.
	Claims 2-12 and 14-20 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE VALLECILLO/Primary Examiner, Art Unit 2112